SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Under the Securities Exchange Act of 1934 (Amendment No. 2) Allscripts Healthcare Solutions, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 01988P108 (CUSIP Number) Marc Weingarten, Esq. Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 (212) 756-2000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 31, 2012 (Date of Event which Requires Filing of this Schedule) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. [ ] NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (Page 1 of 21 Pages) The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 01988P108 SCHEDULE 13D/A Page 2 of 21 Pages 1 NAME OF REPORTING PERSON HealthCor Management, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 10,500,000 shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 10,500,000 shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 10,500,000 shares of Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 6.1% 14 TYPE OF REPORTING PERSON* PN CUSIP No. 01988P108 SCHEDULE 13D/A Page 3 of 21 Pages 1 NAME OF REPORTING PERSON HealthCor Associates, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 10,500,000 shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 10,500,000 shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 10,500,000 shares of Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 6.1% 14 TYPE OF REPORTING PERSON* OO CUSIP No. 01988P108 SCHEDULE 13D/A Page 4 of 21 Pages 1 NAME OF REPORTING PERSON HealthCor Offshore Master Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 6,290,169 shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 6,290,169 shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 6,290,169 shares of Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 3.6% 14 TYPE OF REPORTING PERSON* PN CUSIP No. 01988P108 SCHEDULE 13D/A Page 5 of 21 Pages 1 NAME OF REPORTING PERSON HealthCor Offshore GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 6,290,169 shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 6,290,169 shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 6,290,169 shares of Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 3.6% 14 TYPE OF REPORTING PERSON* OO CUSIP No. 01988P108 SCHEDULE 13D/A Page 6 of 21 Pages 1 NAME OF REPORTING PERSON HealthCor Hybrid Offshore Master Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 559,558 shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 559,558 shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 559,558 shares of Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 0.3% 14 TYPE OF REPORTING PERSON* PN CUSIP No. 01988P108 SCHEDULE 13D/A Page 7 of 21 Pages 1 NAME OF REPORTING PERSON HealthCor Hybrid Offshore GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 559,558 shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 559,558 shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 559,558 shares of Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 0.3% 14 TYPE OF REPORTING PERSON* OO CUSIP No. 01988P108 SCHEDULE 13D/A Page 8 of 21 Pages 1 NAME OF REPORTING PERSON HealthCor Group, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 10,500,000 shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 10,500,000 shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 10,500,000 shares of Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 6.1% 14 TYPE OF REPORTING PERSON* OO CUSIP No. 01988P108 SCHEDULE 13D/A Page 9 of 21 Pages 1 NAME OF REPORTING PERSON HealthCor Capital, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 3,411,273 shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 3,411,273 shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 3,411,273 shares of Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 2.0% 14 TYPE OF REPORTING PERSON* PN CUSIP No. 01988P108 SCHEDULE 13D/A Page 10 of 21 Pages 1 NAME OF REPORTING PERSON HealthCor, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 3,411,273 shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 3,411,273 shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 3,411,273 shares of Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 2.0% 14 TYPE OF REPORTING PERSON* PN CUSIP No. 01988P108 SCHEDULE 13D/A Page 11 of 21 Pages 1 NAME OF REPORTING PERSON HealthCor Long Offshore Master Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 239,000 shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 239,000 shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 239,000 shares of Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 0.1% 14 TYPE OF REPORTING PERSON* PN CUSIP No. 01988P108 SCHEDULE 13D/A Page 12 of 21 Pages 1 NAME OF REPORTING PERSON HealthCor Long Master GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 239,000 shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 239,000 shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 239,000 shares of Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 0.1% 14 TYPE OF REPORTING PERSON* OO CUSIP No. 01988P108 SCHEDULE 13D/A Page 13 of 21 Pages 1 NAME OF REPORTING PERSON Arthur Cohen 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 10,500,000 shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 10,500,000 shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 10,500,000 shares of Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 6.1% 14 TYPE OF REPORTING PERSON* IN CUSIP No. 01988P108 SCHEDULE 13D/A Page 14 of 21 Pages 1 NAME OF REPORTING PERSON Joseph Healey 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 10,500,000 shares of Common Stock 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 10,500,000 shares of Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 10,500,000 shares of Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 6.1% 14 TYPE OF REPORTING PERSON* IN CUSIP No.01988P108 SCHEDULE 13D/A Page 15 of 21 Pages This Amendment No. 2 amends the statement on Schedule 13D filed by the Reporting Persons on May 16, 2012 (the "Original Schedule 13D") and Amendment No. 1 to the Original Schedule 13D filed by the Reporting Persons on May 22, 2012 (together with the Original Schedule 13D and this Amendment No. 2, the "Schedule 13D") with respect to the common stock, par value $0.01 per share (the “Common Stock”), of Allscripts Healthcare Solutions, Inc., a Delaware corporation (the "Issuer").Capitalized terms used herein and not otherwise defined in this Amendment No. 2 have the meanings set forth in the Schedule 13D.This Amendment No. 2 amends Items 4, 5, 6 and 7 as set forth below. Item 4. PURPOSE OF TRANSACTION. Item 4 is hereby amended and supplemented by the addition of the following: On May 31, 2012, the Issuer entered into an agreement with the Funds and HealthCor (the "Settlement Agreement") that will result in Stuart Lawson Bascomb, David Stevens and Ralph Holloway Thurman (collectively, the "Nominees") becoming members of the Issuer's slate of directors for the 2012 Annual Meeting. Under the terms of the Settlement Agreement, the Issuer agreed to (i) increase the size of the Board by two directors (to a total of nine directors), effective as of the 2012 Annual Meeting; (ii) nominate and solicit in favor of the Nominees, along with Paul M. Black, Dennis H. Chookaszian, Robert J. Cindrich, Philip D. Green, Michael J. Kluger and Glen E. Tullman, for election as directors of the Issuer at the 2012 Annual Meeting; (iii) distribute to the Issuer's stockholders supplemental proxy soliciting materials describing the terms of the Settlement Agreement; (iv) during the Covered Period (as defined below), not increase the size of the Board to more than nine members unless agreed to in writing by the Funds and HealthCor Management; and (v) if elected, appoint (x) Mr. Thurman to serve as a member of the Compensation Committee and (y) one of the remaining two Nominees to serve as a member of the Audit Committee.The Issuer also agreed to use commercially reasonable efforts to convene and hold the 2012 Annual Meeting on June 15, 2012 or as soon thereafter as is reasonably practicable.In the event that the 2012 Annual Meeting is not held (including as a result of adjournment) prior to June 25, 2012, the Issuer agreed to (1) increase the size of the Board to ten directors and concurrently appoint the Nominees as directors effective as of such date and (2) upon the conclusion of the 2012 Annual Meeting, reduce the size of the Board to nine members and thereafter maintain the size of the Board at nine members. Under the terms of the Settlement Agreement, the Funds and HealthCor agreed to a dismissal of its complaint against the Issuer and its directors filed on May 21, 2012 in the Court of Chancery of the State of Delaware.In addition, the Funds agreed to (i) vote their shares of Common Stock at the 2012 Annual Meeting for each of the Issuer's nominees and in favor of certain other matters to be voted on at the 2012 Annual Meeting and (ii) comply and cause their respective affiliates to comply with certain standstill provisions until the earlier to occur of (x) termination of the Settlement Agreement and (y) 30 days prior to the expiration of the advance notice period for the nomination of directors or making of proposals by stockholders at the Issuer's 2013 annual meeting (the "Covered Period"). The foregoing is a brief description of certain terms of the Settlement Agreement, which description is qualified in its entirety by reference to the full text of the Settlement Agreement, attached as Exhibit B hereto and incorporated by reference herein. CUSIP No.01988P108 SCHEDULE 13D/A Page 16 of 21 Pages Item 5. INTEREST IN SECURITIES OF THE COMPANY. Paragraphs (a) and (b) of Item 5 are hereby amended and restated in their entirety as follows: (a)—(b) The aggregate percentage of shares of Common Stock reported to be beneficially owned by the Reporting Persons is based upon 173,047,617 shares of Common Stock outstanding, which was calculated by subtracting the 17,850,104 aggregate shares of Common Stock repurchased by the Issuer, as reported by the Issuer in its Form 8-K filed on May 29, 2012, from the 190,897,721 shares of Common Stock outstanding as of April 27, 2012, as reported in the Issuer's Quarterly Report on Form 10-Q filed on May 10, 2012 for the period ended March 31, 2012.At the close of business on May 31, 2012, the Reporting Persons may be deemed to collectively beneficially own 10,500,000 shares of Common Stock, constituting approximately 6.1% of the shares of Common Stock outstanding. (i) HealthCor: (a) As of the date hereof, HealthCor may be deemed the beneficial owner of 10,500,000 shares of Common Stock. Percentage: Approximately 6.1% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 10,500,000 shares of Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 10,500,000 shares of Common Stock (ii) Associates: (a) As of the date hereof, Associates may be deemed the beneficial owner of 10,500,000 shares of Common Stock. Percentage: Approximately 6.1% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 10,500,000 shares of Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 10,500,000 shares of Common Stock (iii) Offshore Fund: (a) As of the date hereof, Offshore Fund may be deemed the beneficial owner of 6,290,169 shares of Common Stock. Percentage: Approximately 3.6% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 6,290,169 shares of Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 6,290,169 shares of Common Stock (iv) Offshore GP: (a) As of the date hereof, Offshore GP may be deemed the beneficial owner of 6,290,169 shares of Common Stock. Percentage: Approximately 3.6% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 6,290,169 shares of Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 6,290,169 shares of Common Stock CUSIP No.01988P108 SCHEDULE 13D/A Page 17 of 21 Pages (v) Hybrid Fund: (a) As of the date hereof, Hybrid Fund may be deemed the beneficial owner of 559,558 shares of Common Stock. Percentage: Approximately 0.3% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 559,558 shares of Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 559,558 shares of Common Stock (vi) Hybrid GP: (a) As of the date hereof, Hybrid GP may be deemed the beneficial owner of 559,558 shares of Common Stock. Percentage: Approximately 0.3% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 559,558 shares of Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 559,558 shares of Common Stock (vii) Group: (a) As of the date hereof, Group may be deemed the beneficial owner of 10,500,000 shares of Common Stock. Percentage: Approximately 6.1% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 10,500,000 shares of Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 10,500,000 shares of Common Stock (viii) Capital: (a) As of the date hereof, Capital may be deemed the beneficial owner of 3,411,273 shares of Common Stock. Percentage: Approximately 2.0% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 3,411,273 shares of Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 3,411,273 shares of Common Stock (ix) HealthCor Fund: (a) As of the date hereof, HealthCor Fund may be deemed the beneficial owner of 3,411,273 shares of Common Stock. Percentage: Approximately 2.0% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 3,411,273 shares of Common Stock 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 3,411,273 shares of Common Stock (x) Long Fund: (a) As of the date hereof, Long Fund may be deemed the beneficial owner of 239,000 shares of Common Stock. Percentage: Approximately 0.1% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 239,000 shares of Common Stock 3. Sole power to dispose or direct the disposition: 0 4.
